                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                         5:19-cv-00016-MR

RONALD MCCLARY,                  )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                      ORDER
                                 )
MICHAEL BUTLER,                  )
                                 )
              Defendant.         )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s Motion to Compel.

[Doc. 83].

      Pro se Plaintiff Ronald McClary (“Plaintiff”) is a North Carolina state

inmate currently incarcerated at Alexander Correctional Institution in

Taylorsville, North Carolina. He filed this action on February 11, 2019,

pursuant to 42 U.S.C. § 1983. [Doc. 1]. In his original Complaint, Plaintiff

alleged that, on May 14, 2018, Defendant Michael Butler, identified as an

officer at Alexander Correctional Institution (“Alexander”), violated his Eighth

Amendment rights under the U.S. Constitution when Defendant Butler

sexually assaulted Plaintiff by grabbing and squeezing Plaintiff’s testicles.

[Doc. 1 at 4-5]. Plaintiff alleged that the assault caused Plaintiff “pain” and

that Plaintiff was not allowed to “go to medical” after the incident. [Id. at 5].
       Plaintiff’s Complaint survived initial review.1 [Doc. 25]. On May 28,

2021, Defendant Butler moved for summary judgment. [Doc. 75]. Defendant

also moved to manually file a video in support of his summary judgment

motion. [Doc. 79]. The Court granted Defendant’s motion to file the video

and ordered that Defendant “shall make a copy of the [video] available for

viewing by Plaintiff through the staff at the facility at which Plaintiff is currently

housed” within 10 days of that Order. [Doc. 80]. The deadline for Defendant

to make the video available to Plaintiff was June 13, 2021. [See id.].

       On June 14, 2021, Plaintiff mailed the pending motion to compel. [See

Doc. 83-1]. Plaintiff asserts that the video has not been made available to

him for viewing at Alexander, although Plaintiff has responded to

Defendant’s summary judgment motion.2 [Docs. 82, 83]. Before the Court

rules on Plaintiff’s motion to compel, it will require Defendant and his counsel


1Plaintiff filed an Amended Complaint attempting to add another Defendant. The Court
reviewed the Amended Complaint pursuant to 28 U.S.C. §§ 1915(e) and 1915A and found
that Plaintiff had failed to state a claim upon which relief could be granted. [Docs. 31, 34].
The Court allowed Plaintiff the opportunity to amend his Complaint to assert all the claims
Plaintiff intended to bring against all the Defendants he intended to sue. [Doc. 34]. On
May 4, 2020, Plaintiff filed a Second Amended Complaint in which he named only Michael
Butler as a Defendant and essentially realleged the same facts as in his original
Complaint. [Doc. 37]. On May 26, 2020, the Court reviewed the Second Amended
Complaint under 28 U.S.C. §§ 1915(e) and 1915A and allowed it to proceed. [Doc. 39].
2Plaintiff has and continues to maintain that the video submitted by Defendant, which
depicts events occurring on May 18, 2018, is a “false video.” Plaintiff claims the incident
occurred on May 14, 2018, not May 18, 2018, and that “Alexander destroyed the 5-14-18
video because it [shows] guilt and a false video [was] given to cover-up and mislead the
court.” [Doc. 83 at 2].
                                              2
to update the Court on the status of Plaintiff’s viewing of the video at

Alexander.   If the video has not yet been made available for Plaintiff’s

viewing, counsel shall advise the Court regarding her efforts to comply with

the Court’s Order and any impediments encountered at Alexander to gain

compliance with the Court’s Order.

                                  ORDER

     IT IS, THEREFORE, ORDERED that within seven (7) days of this

Order counsel for Defendant Butler shall provide the Court with a detailed

update on the status of Plaintiff’s viewing of the video and any efforts made

by counsel to comply with the Court’s Order in accordance with the terms of

this Order

     IT IS SO ORDERED.               Signed: June 21, 2021




                                        3
